Title: From George Washington to Abraham Skinner, 16 May 1781
From: Washington, George
To: Skinner, Abraham


                        
                            Sir
                            Hd Qrs New Windsor May 16th 1781
                        
                        You will give permission to John Shaddon, Elijah Williams, Edward Bugbee, Abraham Lent, Willm Ryer, &
                            Nathaniel Conckling, (who were taken Prisoners when Genl Parsons was at West Chester last Winter) to go within the Enemy’s
                            Lines, on their Paroles to return when called for. I am Sir Your Humble Servant.

                    